               Case 3:18-cv-05704-RSL Document 59 Filed 04/30/19 Page 1 of 4




 1                                                THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   In re Impinj, Inc. Securities Litigation.   CASE NO.: 3:18-CV-05704-RSL
10
                                                 DEFENDANTS’ REPLY IN SUPPORT
11                                               OF NOTICE OF INCORPORATION
                                                 BY REFERENCE
12
                                                 NOTE ON MOTION CALENDAR:
13                                               May 3, 2019

14                                               ORAL ARGUMENT REQUESTED

15

16

17

18

19

20

21

22

23

24

25

26

27

     DEFENDANTS’ REPLY ISO NOTICE OF               WILSON SONSINI GOODRICH & ROSATI, P.C.
     INCORPORATION BY REFERENCE                          701 Fifth Avenue, Suite 5100
     3:18-CV-05704 RSL                                     Seattle, WA 98104-7036
                                                             Tel: (206) 883-2500
                    Case 3:18-cv-05704-RSL Document 59 Filed 04/30/19 Page 2 of 4




 1               Impinj, Inc. (“Impinj” or the “Company”), Chris Diorio, Evan Fein, and Eric Brodersen

 2   (“Individual Defendants,” collectively with the Company “Defendants”) present this Reply in

 3   support of their Notice of Incorporation by Reference (“Notice”), ECF No. 41-1 Ex. C.

 4   I.          PLAINTIFF CONCEDES THAT DEFENDANTS’ EXHIBITS ARE
 5               INCORPORATED BY REFERENCE

 6               A document is incorporated by reference if (1) the complaint “refers extensively to the

 7   document”; or (2) “the document forms the basis of the plaintiff’s claim.” Khoja v. Orexigen

 8   Therapeutics, 899 F.3d 988, 1002 (9th Cir. 2018) (quoting United States v. Ritchie, 342 F.3d

 9   903, 907 (9th Cir. 2003), petition for cert. filed sub nom., Hagan v. Khoja, No. 18-1010 (9th Cir.

10   Jan. 31, 2019)). The Opposition to the Notice (“Opposition”) does not argue that even one of

11   Defendants’ exhibits fails to fulfill either condition. ECF No. 53 at 1–4. In fact, Plaintiff

12   expressly “does not object” to the Court’s considering the exhibits. Id. at 4. Because Plaintiff

13   offers no contrary argument, Defendants’ documents are incorporated by reference, and therefore

14   are “part of the complaint” for purposes of Defendants’ motion to dismiss (“Motion”).1

15   Orexigen, 899 F.3d at 1002.

16   II.         PLAINTIFF’S OPPOSITION IS AN IMPROPER END-RUN AROUND THE
17               PAGE LIMITS APPLYING TO THE MOTION TO DISMISS

18               Defendants’ Notice explains why the proffered exhibits are incorporated by reference; it

19   does not discuss the inferences to draw from the exhibits, nor the merits of the Motion in general.

20   Notice at 1–8. Rather than address the arguments in the Notice, the Opposition instead addresses

21   Defendants’ arguments made in the Motion. ECF No. 53 at 1–4. The Court should reject

22   Plaintiff’s attempt to skirt the page limits applicable to its Opposition to the Motion, and

23   disregard the arguments in Plaintiff’s purported Opposition to the Notice. See LCR 7(e)(3)

24   (twenty-four-page limit for opposition to motion to dismiss); Kitazi v. Sellen Constr. Co., 2017

25   WL 5455372, at *2 (W.D. Wash. Nov. 14, 2017) (striking exhibit containing “factual assertions

26
           1
27             Defendants oppose Plaintiff’s request to convert the Motion to one for summary judgment.


     DEFENDANTS’ REPLY ISO NOTICE OF                             -1-     WILSON SONSINI GOODRICH & ROSATI, P.C.
     INCORPORATION BY REFERENCE                                                701 Fifth Avenue, Suite 5100
     3:18-CV-05704 RSL                                                           Seattle, WA 98104-7036
                                                                                    Tel: (206) 883-2500
              Case 3:18-cv-05704-RSL Document 59 Filed 04/30/19 Page 3 of 4




 1   and legal arguments” that “should have been included” in opposition brief).

 2                                          CONCLUSION

 3          Defendants respectfully request that the Court deem the exhibits to the Declaration of

 4   Gregory L. Watts in Support of Defendants’ Motion to Dismiss incorporated by reference.

 5   Dated: April 30, 2019
                                                 s/ Barry M. Kaplan
 6                                               Barry M. Kaplan, WSBA #8661
 7                                               Gregory L. Watts, WSBA #43995
                                                 Stephanie L. Jensen, WSBA #42042
 8                                               Christopher M.E. Petroni, WSBA #46966
                                                 WILSON SONSINI GOODRICH & ROSATI, P.C.
 9                                               701 Fifth Avenue, Suite 5100
                                                 Seattle, WA 98104-7036
10                                               Telephone: (206) 883-2500
11                                               Facsimile: (206) 883-2699
                                                 Email: bkaplan@wsgr.com
12                                               Email: gwatts@wsgr.com
                                                 Email: sjensen@wsgr.com
13                                               Email: cpetroni@wsgr.com
14                                               Attorneys for Defendants Impinj, Inc., Chris
15                                               Diorio, Evan Fein, and Eric Brodersen

16

17

18
19

20

21

22

23

24

25

26

27

     DEFENDANTS’ REPLY ISO NOTICE OF                 -2-   WILSON SONSINI GOODRICH & ROSATI, P.C.
     INCORPORATION BY REFERENCE                                  701 Fifth Avenue, Suite 5100
     3:18-CV-05704 RSL                                             Seattle, WA 98104-7036
                                                                      Tel: (206) 883-2500
              Case 3:18-cv-05704-RSL Document 59 Filed 04/30/19 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on April 30, 2019, I filed the foregoing with the Clerk of the Court

 3   using the CM/ECF system, and served all parties via ECF.

 4   Dated: April 30, 2019

 5
                                                      s/ Barry M. Kaplan
 6                                                    Barry M. Kaplan, WSBA #8661

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     CERTIFICATE OF SERVICE                          -1-    WILSON SONSINI GOODRICH & ROSATI, P.C.
     3:18-CV-05704 RSL                                            701 Fifth Avenue, Suite 5100
                                                                    Seattle, WA 98104-7036
                                                                       Tel: (206) 883-2500
